DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1 – 18, 25 and 26 in the reply filed on January 19, 2022 is acknowledged.  The traversal is on the ground(s) that the amendment to claim 1, incorporating the limitation of claim 14 obviates and perceived distinction between the subject matter of Groups I, II and III.  This is not found persuasive because the amendment to claim 1 incorporates a heating element being coupled with an associated canister.  The associated canister differs from the heating element of an extract container, wherein the extract container has a different function.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 19, 2022.
In the Restriction requirement mailed November 19, 2021 the Examiner inadvertently omitted reference to claim 26.  Claim 26 depended on claim 25 and should have been listed with Group I.  
Claims 1 – 13, 15 – 18, 25 and 26 are under Examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/910536, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 1 and 25 make reference to “a first fluid pathway” and “at least one solvent conditioner”.  Dependent claims 4 and 7 reference the “fluid pathway”.  Dependent claims 2 – 12 reference the “solvent conditioner”.  Accordingly, claims 1 – 12 and 25 are not entitled to the benefit of the prior application. 
Specification
The disclosure is objected to because of the following informalities: paragraph [0081] of the originally filed disclosure makes reference to Figs. 8 and 9.  Only 7 drawing figures were received with the originally filed application.  

Claim Objections
Claims 1, 2, 4, 5, 7, 11, 13, 17, 18 and 25 are  objected to because of the following informalities: 
claim 1 incorrectly spells canister as “cannister” in line 15;
claim 1 has following spacing error, “andarranged”;
claim 2 has following spacing error, “beingconsecutively”;
claim 4 has following spacing error, “beingconsecutively”;
claim 5 has following spacing error, “anda”;
claim 7 has following spacing error, “beingconsecutively”;
claim 11 has following spacing error, “compressorarranged”;
claim 13 has following spacing error, “adjustbetween”;
claim 17 has following spacing error, “communicationwith”;
claim 18 has following spacing error, “solutionfrom”;
claim 25 has following spacing error, “andarranged”; and 
claim 25 has following spacing error, “onecanister”.

   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 15 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in the preamble, discloses that the system is for extracting solute from a source material.  However, the body of claim 1 makes no other reference to “a source material”.  Additonally, there is nothing in claim 1 that clearly and distinctly points to a solute being obtained from the source material.  For this reason, the claim in indefinite and lacks clarity.
Claims 2 – 13 and 15 – 18 are rejected for being dependent upon and indefinite base claim.
Claim Rejections - 35 USC § 112
Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, in the preamble, discloses that the system is for extracting solute from a source material.  However, the body of claim 25 makes no other reference to “a source material”.  Additonally, there is nothing in claim 25 that clearly and distinctly points to a solute being obtained from the source material.  For this reason, the claim in indefinite and lacks clarity.\
Claim 25 recites the limitation "the essential oil" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 states that at least one canister contains lavender.  It is not clear if the lavender is plant material or essential oil.  For this reason, the claim is indefinite and lacks clarity.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 9,242,189 (Buese et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622